ICJ_001_CorfuChannel_GBR_ALB_1948-03-25_JUD_01_PO_02_FR.txt. 33

OPINION DISSIDENTE DU Dr IGOR DAXNER
[Traduction]

Je ne puis me rallier au présent arrêt, rendu sur l'exception
préliminaire qu’a présentée le Gouvernement de la République
populaire d’Albanie, dans l'affaire du détroit de Corfou.

Parmi les nombreux points sur lesquels ma manière de voir
diffère de celle de la Cour, je me bornerai à examiner les plus impor-
tants dans l'opinion exposée ci-après.

I. A l'appui de sa requête, le Gouvernement du Royaume-Uni
a invoqué certaines dispositions de la Charte des Nations unies et
du Statut de la Cour, afin de prouver, dans la présente espèce,
l'existence d’une juridiction obligatoire. La Cour n’a pas considéré
qu'elle soit tenue d'exprimer une opinion quelconque sur ce point,
puisque, selon sa manière de voir, la lettre du 2 juillet 1947, adressée
à la Cour par ie Gouvernement albanais, constitue une acceptation
volontaire de la juridiction de celle-ci.

De l'avis de la Cour, la lettre du 2 juillet 1947, malgré la réserve
qui y est énoncée — et dont la Cour examine plus loin la portée
exacte —, écarte toutes les difficultés quant à la recevabilité de la
requête et à la compétence de la Cour.

Le Gouvernement du Royaume-Uni a soutenu que les recomman-
dations faites par le Conseil de Sécurité, en vertu du chapitre VI
de la Charte et, plus particulièrement, en vertu de l’article 36,
paragraphe 3, de celle-ci, sont tpso facto obligatoires pour les parties
auxquelles ces recommandations sont adressées. La juridiction
obligatoire de la Cour serait donc établie, pour le Royaume-Uni
et l’Albanie, dans la présente espèce, en vertu de la recommanda-
tion du 9 avril. Le représentant du Royaume-Uni a particulièrement
insisté à cet égard sur l’article 25 de la Charte, la recommandation
faite sur la base de l’article 36 (3) étant interprétée, en vertu de
l’article 24 (2) de la Charte, comme une décision du Conseil de
Sécurité présentant un caractère obligatoire.

A mon avis, pareille interprétation de l’article 25 de la Charte
et, en général, le caractère obligatoire d’une recommandation faite
en vertu de l’article 36 (3) de la Charte, ne sauraient être admis.

Le terme « recommandation », dont se sert la Charte, n'est
nullement nouveau. Il figurait notamment dans le Pacte de la
Société des Nations. Le caractère volontaire et non obligatoire
des recommandations faites par le Conseil de la Société des Nations,
même à l’unanimité, a été expressément reconnu dans l’Avis consul-
tatif n° 12 de la Cour permanente (pp. 27-28). Les recommanda-
tions de l’Assemblée de la Société des Nations étaient appelées en

22
34 OPINION DISSIDENTE DU DT DAXNER

français des « vœux » (voir document albanais, annexe n° 2). Tous
les commentateurs de l’œuvre de la Société des Nations recon-
naissent que ces recommandations étaient dépourvues de force
obligatoire (voir Lauterpacht et M. Ray).

L'expression « recommander » a été définie par un éminent
auteur français de la manière suivante : « ce n’est pas proposer,
c'est encore moins ordonner, ce n’est pas indiquer. C’est faire une
recommandation dans le sens français du mot, mais un peu pres-
sante... » (Doyen Larnaude, p. 37 de la publication La Société
des Nations, Paris, 1920.) Le sens ainsi donné au mot « recomman-
dation » ne permet pas de considérer celle-ci comme une décision
obligatoire. Le Pacte de Ila Société des Nations, lui aussi, distin-
guait entre la « décision » (article 5 du Pacte) et la « recomman-
dation » (voir, par exemple, article 15) ; on trouve également une
distinction entre ces deux termes dans la Charte des Nations unies
(voir articles 39-40, « Le Conseil de Sécurité fait des recomman-
dations ou décide quelles mesures.... »; article 94, paragraphe 2,
de la Charte).

Dans les documents albanais (voir notamment annexes I, 4, 5,
6, 7), la Cour a pu trouver certaines preuves de l'existence d’un
consensus général relativement au caractère « volontaire » des
recommandations faites en vertu du chapitre VI de ia Charte. II
serait facile de recueillir un plus grand nombre de preuves docu-
mentaires. Je voudrais rappeler seulement que le commentaire
britannique officiel sur la Charte (H. M. Stationery Office, Cmd. 6666,
p. 8) ne fait aucune mention d’un caractére obligatoire quelconque
du chapitre VI de la Charte.

Certaines déclarations faisant autorité en la matiére ont déja
été faites durant la Conférence de San-Francisco, au sujet du
caractére « volontaire » des recommandations. (Voir 4 cet égard
l’amendement belge, vol. VII, p. 66, de l’édition officielle des
documents de la Conférence de San-Francisco et, dans le méme
sens, vol. XI, p. 84.) Certaines preuves documentaires ont trait
directement au caractère « volontaire » de l’article 36, paragraphe 3,
de la Charte (voir op. cit., vol. XII, pp. 108-109, p. 137).

Il ressort également des travaux préparatoires de la Conférence
de San-Francisco que l’on ne doit pas appliquer indifféremment
l’article 25 de la Charte comme signifiant toujours épso facto des
« décisions obligatoires ». Pour ce qui est de l’amendement belge,
on souligna, à la Conférence, que « la Charte doit être interprétée
dans son ensemble » et qu’« il y a des dispositions spéciales qui
l’emporteraient sur les dispositions générales » (op. cut., vol. XI,
Pp. 388). Les représentants du Royaume-Uni ont soutenu que
l'article 25 serait dépourvu de sens et d'efficacité si les recomman-
dations faites en vertu du chapitre VI de la Charte n'étaient pas
des décisions obligatoires. Mais il leur a échappé que le chapitre VIT
de la Charte est de la plus grande importance, étant données les
fonctions du Conseil de Sécurité, et que les pouvoirs spécifiques,

23
35 OPINION DISSIDENTE DU D'f DAXNER

énoncés dans le chapitre VII, qui sont conférés au Conseil de Sécu-
rité, comprennent celui de prendre des décisions obligatoires et
exécutoires pour les Membres de l'Organisation.

Les recommandations faites par le Conseil de Sécurité en vertu
du chapitre VI de la Charte étant dépourvues de force obligatoire,
il est évident que la recommandation adressée par le Conseil de
Sécurité, le 9 avril 1947, aux Gouvernements du Royaume-Uni et
de l’Albanie, en vertu de l’article 36, paragraphe 3, de la Charte,
ne pouvait, elle non plus, impliquer une obligation quelconque pour
les deux Gouvernements de se présenter devant la Cour, et l’on ne
peut, dans la présente espèce, parler d’une compétence obligatoire
pour la Cour en vertu de l’article 36, paragraphe 3, ou de tout autre
article de la Charte.

II. Le point qui précède doit être considéré comme particulière-
ment important, étant donnée la question relative à la recevabilité
de la requête du Royaume-Uni en date du 13 mai.

Selon l’article 40, paragraphe x, du Statut, « les affaires sont
portées devant la Cour, selon le cas, soit par notification du com-
promis, soit par une requête ». Il n’a pas été question d’un
compromis entre les Gouvernements de l’Albanie et du Royaume-
Uni, même si l’on pouvait interpréter l'expression « compromis »
comme comprenant un acte probant ou toute autre méthode non
formelle. Le Gouvernement du Royaume-Uni ne pouvait donc
en aucune manière notifier à la Cour un compromis conclu avec
l’Albanie aux fins de la soumission du différend à la Cour. Le
Gouvernement du Royaume-Uni était-il donc fondé à porter l’affaire
devant la Cour par une « requête » ? L'article 40 du Statut ne
mentionne pas expressément dans quel cas une affaire peut être
introduite par requête, mais il n’est pas difficile de comprendre que
ce cas est celui de la juridiction obligatoire. [1 n’est pas douteux
que la « notification du compromis », qu’envisage l’article 40,
paragraphe 1, du Statut, couvre les cas de juridiction « volontaire »,
facultative, c’est-à-dire, selon les termes de l’article 36, paragraphe 1,
du Statut, « toutes les affaires que les parties .... soumettront »
à la Cour, La juridiction obligatoire de la Cour est l’autre aspect de
la compétence de la Cour. Selon l’article 36, paragraphe 1, elle s'étend
« .... à tous les cas spécialement prévus par la Charte des Nations
unies ou dans les traités et conventions en vigueur ». La notifica-
tion du compromis s'étendant, selon l’article 40 du Statut, à tous
les cas dans lesquels la compétence est facultative, la requête
semble être nécessairement l'instrument formel destiné à porter
devant la Cour les affaires dans lesquelles celle-ci a juridiction obli-
gatoire.

À mon avis, aucun doute sérieux n’a jamais régné sur ce point.
Les travaux préparatoires afférents à l’article 40 du Statut font
ressortir que les mots « selon le cas » étaient destinés à viser les

24
36 OPINION DISSIDENTE DU Dr DAXNER

deux cas suivants : 1) « La Cour est saisie unilatéralement par une
des parties ; 2) il y a un accord spécial entre les parties » (cf. p. 368,
Procès-Verbaux des séances de la Troisième Commission, Première
Assemblée, S. d. N.). Dans les documents albanais, à l’annexe 12,
on trouve exprimées les opinions de certains juges de la Cour
permanente, ainsi que du Greffier, qui confirma, en 1926, « que
la Cour, se basant sur l’article 40 du Statut, a toujours appelé
« requête » la pièce introductive d’instance déposée par une partie
prétendant qu’il y avait juridiction obligatoire sur l’objet du
litige ; le terme correspondant en anglais a été application ». (Cour
permanente, Série D, add. 2, pp. 177 et suivantes.) La Cour
permanente a toujours conservé cette manière de voir, ainsi que
le confirme la Revision du Règlement (1934-1936, passim).

Malgré les preuves documentaires qui existent sur ce point, tout
ceci ne serait, selon l'arrêt, qu'une simple affirmation qui ne serait
justifiée ni par l’article 40 (1) ni par l’article 36 (1) du Statut.
Selon l'arrêt, l’article 32 (2) du Règlement de la Cour, avec les
mots « autant que possible » qui s’y trouvent, « paraît bien impli-
quer, par lui-même et par les considérations qui ont inspiré sa
rédaction, que la voie de la requête n’est pas exclusivement réservée
au domaine de la juridiction obligatoire ». À mon avis, on ne peut
considérer l’article 32 (2) du Règlement comme venant à l'appui
de cette manière de voir. La ratio legis de cette disposition, en ce
qui est des mots « autant que possible », visait à permettre l’insti-
tution du forum prorogatum ; c’est là le motif pour lequel il n’a pas
été jugé désirable d’insister pour que la requête contienne une
référence à la clause de traité sur laquelle elle se fonde. (Voir notam-
ment parmi les documents produits devant la Cour par l’Albanie,
annexe 14, pp. 69, 157, des Publications de la Cour permanente,
Série D, n° 2, 3% add.) Le fait que la requête doit, autant que
possible, contenir la mention de la disposition par laquelle le requé-
rant prétend établir la compétence de la Cour, ne peut décider de
la recevabilité ou de Virrecevabilité de la requête. L'article 32 (2)
énonce toutes les conditions de forme auxquelles doit ou devrait
se conformer la requête. Il ne dit pas qu'une requête, où ne serait
pas mentionnée la disposition par laquelle le requérant prétend
établir la compétence de la Cour, serait irrecevable. D'autre part,
il ne découle pas de l’article 32 (2) du Règlement que la requête
qui satisfait à cette condition soit 2pso facto recevable. Pour décider
si une affaire a été dûment portée devant la Cour, on doit prendre
en considération l’article 40 (1} du Statut. C’est seulement si cet
article ne disposait pas que les affaires sont portées devant la Cour
« selon le cas... », qu’il serait possible d'affirmer que la requête
peut servir à introduire une affaire devant la Cour, même dans les
cas où la juridiction est facultative.

25
37 OPINION DISSIDENTE DU DT DAXNER

Les affaires dans lesquelles la juridiction est obligatoire étant,
conformément à l’article 4o du Statut, celles qui sont introduites
devant la Cour par requête, il est démontré que la requête du
Royaume-Uni, en date du 13 mai 1947, était, prima facie, irrégulière.

III. La seule voie qui s’ouvrit au Gouvernement britannique
était celle de la soumission du différend à la Cour, d'accord avec
VAlbanie, à moins que le Gouvernement albanais ne consentit
a posteriori au dépôt de la requête. Je reviendrai plus tard sur ce
point, à propos de la lettre du 2 juillet.

On doit s'attendre à ce que la Résolution du Conseil de Sécurité,
en date du 9 avril, soit constatée être en harmonie avec les condi-
tions prévues à l’article 40 du Statut, une recommandation faite
par le Conseil de Sécurité, en vertu de l’article 36, paragraphe 3,
de la Charte, ne possédant pas le pouvoir de déroger au Statut
de la Cour.

Or, la Résolution du 9 avril recommande aux Gouvernements
du Royaume-Uni et d’Albanie de soumettre leur différend à la
Cour « conformément aux dispositions du Statut » de celle-ci.
On comprend aisément que la recommandation n’ait pu proposer
d'autre procédure auxdits Gouvernements que la seule qui soit
douée de validité, c’est-à-dire « conformément .... au Statut ». La
recommandation du g avril ramène nécessairement les deux Gou-
vernements à l’article 40 du Statut et indique que la « notification
du compromis » est la seule méthode par laquelle le différend puisse
être porté devant la Cour, ni le Gouvernement du Royaume-Uni
ni le Gouvernement albanais ne pouvant entre eux invoquer une
disposition qui fasse intervenir la juridiction obligatoire.

La requête unilatérale n’étant pas admissible en tant que moyen
de porter le différend devant la Cour, l'acceptation de la recomman-
dation par le Gouvernement albanais, selon la lettre du 2 juillet,
ne pouvait modifier et n’a pas modifié la situation touchant l’admis-
sibilité de la requête britannique du 13 mai.

Tl devrait également être évident que l'acceptation de la recom-
mandation par le Gouvernement albanais, à la date du 2 juillet,
n’a pu, par elle seule, parfaire la recommandation. Les Gouver-
nements de l’Albanie et du Royaume-Uni, ayant tous deux accepté
la recommandation du g avril, sont désormais tenus de soumettre
leur différend à la Cour « conformément aux dispositions du Statut ».
Un pactum de contrahendo existe désormais entre eux pour porter
le différend devant la Cour par des moyens appropriés ; mais le
différend n’est pas encore devant la Cour en vertu de cette promesse
réciproque. Rappelons ce qu’a dit, en 1920, lord Phillimore, au
sujet des articles 13 et 14 du Pacte : « I] conviendrait d’établir une
distinction bien nette entre le devoir qu’un État a de soumettre
une affaire à la Cour et les moyens par lesquels l’affaire doit être
soumise : l’article 13 énonce l’obligation de soumettre les différends
à la Cour. L'article 14 dispose — ici lord Phillimore fondait son

26
38 OPINION DISSIDENTE DU Dr DAXNER

argument sur le texte anglais — qu’il faut le consentement des
deux parties avant que l’affaire puisse être examinée. » L’opinion
de lord Phillimore trouve exactement son application dans l'affaire
présente. La recommandation du 9 avril crée pour le Royaume-Uni
et l’Albanie l’obligation de soumettre leur différend à la Cour
« conformément aux dispositions du Statut de la Cour », c’est-a-
dire que, selon l’article 40, il faut le consentement des deux parties
avant que l'affaire puisse être traitée par la Cour.

A cet égard, il convient de mentionner également l’expression
« par les parties » qui figure à l’article 36, paragraphe 3, de la
Charte. C’est à la suite d’un amendement norvégien que ces mots
furent insérés dans l’article 36, paragraphe 3, et il ressort des preuves
documentaires fournies par les comptes rendus de la Conférence
de San-Francisco, que ces mots furent insérés « pour que l’on
comprenne nettement que le Conseil de Sécurité n’a ni le droit
ni le devoir de référer des différends justiciables à la Cour inter-
nationale de Justice » (op. cit., vol. XII, p. x4x).

Les représentants du Gouvernement albanais ont démontré que
l'expression « les parties » ne signifie pas qu’une partie ait le droit
d'en citer une autre en justice, mais que « le consentement des
deux parties est nécessaire avant qu'une affaire puisse être portée
devant la Cour » (Voir lord Phillimore, document albanais,
annexe 2.) La disposition de l’article 36, paragraphe 3, de la Charte,
« conformément aux dispositions du Statut de la Cour », d’une
part, et l'expression « par les parties », d’autre part, sont en parfaite
harmonie et se complètent.

Le consentement des parties au différend, qui est nécessaire pour
donner correctement suite à la recommandation et peut porter
l'affaire devant la Cour conformément à l’article 40 du Statut,
peut être réalisé et exprimé de différentes manières. Ainsi que l’a
dit la Cour permanente, dans son Arrêt n° 12 (p. 23, L. c.),
« L’acceptation, par un Etat, de la juridiction de la Cour dans un
cas particulier, n’est pas, selon le Statut, soumise à l'observation
de certaines formes, comme, par exemple, l'établissement d’un
compromis formel préalable. » D'autre part, on ne saurait douter
que le consentement des parties au différend doive être obtenu et
exprimé avec la précision nécessaire.

IV. C’est à ce point de vue qu'il faut, à mon avis, lire la lettre
du Gouvernement albanais, en date du 2 juillet 1947.

H est nécessaire en premier lieu de distinguer clairement entre
les deux notions suivantes :

1. Qualité pour paraître devant la Cour ;

2. Compétence de la Cour.

Pour avoir qualité pour se présenter devant la Cour, deux condi-
tions doivent être remplies : a) cette qualité appartient aux Etats
seulement (art. 34 (1) du Statut) et non à d’autres personnes juri-

27
39 OPINION DISSIDENTE DU Dr DAXNER

diques ou physiques ; b) elle appartient uniquement aux parties
au Statut, c'est-à-dire aux Etats qui acceptent la juridiction de
la Cour.

. Selon l’article 35, paragraphe 1, « la Cour est ouverte » à ces
États.

D'autres Etats qui — n'étant pas parties au Statut — n’ont
pas accepté la juridiction de la Cour, ne sont pas admis à ester
devant elle. Afin de permettre également aux États qui ne sont
pas parties au Statut d’être admis à se présenter devant la Cour,
l’article 35, paragraphe 2, du Statut dispose qu’un tel Etat acquerra
qualité pour ester devant la Cour, à ia condition (conformément
à la Résolution adoptée par le Conseil de Sécurité le 1 5 octobre 1946)
d’accepter la juridiction, de la Cour. Cette déclaration doit être
faite au moment où l'État notifie la désignation de son agent
(article 36 du Règlement).

En conséquence, pour tout État qui n’est pas partie au Statut,
l'acceptation de la juridiction de la Cour est la condition prélimi-
naire de sa capacité d’ester devant celle-ci. Un tel État acquiert,
par cette déclaration, tous les droits et est soumis à toutes les
obligations qui résultent, pour les États parties au Statut, du Statut
et du Règlement, par le fait qu’ils sont parties au Statut. Comme
les parties au Statut ont le droit, conformément à l’article 62
du Règlement, de soulever toute exception préliminaire qu’elles
désirent présenter, ce droit appartient également aux Etats qui ne
sont pas parties au Statut, à partir du moment où ils ont accepté
la juridiction de la Cour. S'il n’en était pas ainsi, le principe fonda-
mental de la pleine égalité entre les parties ne serait pas respecté.

Selon moi, le mot « juridiction » possède en droit international
deux acceptions essentielles. Ce mot sert :

I) à reconnaître la Cour en tant qu’organe institué pour « dire
le droit » et afin d'acquérir qualité pour ester devant elle ;

2} à déterminer la compétence de la Cour, c’est-à-dire à conférer
à la Cour le droit de résoudre des cas concrets.

Dans le premier sens, le terme « juridiction » a été employé
dans le Protocole de signature du 16 décembre 1920. Aux termes
de ce Protocole, les États ont déclaré accepter « la juridiction de
la Cour », mais personne n’a jamais pensé que ce dernier fait pit
être interprété comme conférant une compétence obligatoire à la
Cour pour connaître d'une question concrète en litige. C’est dans
le même sens que l’on s’est servi du mot « juridiction » dans la Réso-
lution du Conseil de la Société des Nations, en date du 17 mai 1922,
ainsi que dans la Résolution du Conseil ‘de Sécurité, en date du
15 octobre 1946. Selon ces résolutions, l'acceptation de la juridic-
tion de la Cour est une condition préliminaire de la capacité d’ester
devant la Cour. Mais par cet acte (la déclaration) la compétence
de la Cour n’a naturellement pas encore été établie. Pour que la

28
40 OPINION DISSIDENTE DU DT DAXNER

compétence soit établie, il faut un compromis ou l'acceptation de
la compétence obligatoire dans des traités ou conventions (article 36,
paragraphe 1, et article 36, paragraphe 2, du Statut). En consé-
quence, un État qui n’est pas partie au Statut, mais qui recon-
naît la juridiction de la Cour, acquiert par ce fait la même situa-
tion juridique que tous les autres États parties au Statut. En parti-
culier, cet État a le droit de soulever une exception préliminaire,
en invoquant Virrecevabilité de la requête, car la reconnaissance
de la juridiction, afin d’acquérir la capacité d’ester devant la
Cour, ne signifie pas 7pso facto la reconnaissance de la compétence
de ja Cour. |

Il est vrai que, selon moi, il peut arriver qu’un certain Etat
qui fait une déclaration conformément à la Résolution du Conseil
de Sécurité en date du 15 octobre 1946, ou bien soit directement
cité par voie de requête, ou bien cite directement lui-même un
autre État qui reconnaît la juridiction de la Cour, bien que la
compétence de la Cour n’ait pas encore été établie. Mais il est
évident que, dans un cas de cet ordre, la partie citée peut, avec
succés, présenter également une exception d’incompétence. D’autre
part, cet Etat, cité par voie de requéte dépourvue de validité, peut,
ou bien expressément conférer validité à la requête en acceptant
la compétence, ou simplement entrer en discussion sur le fond
sans présenter d'exception. Dans les deux cas (acceptation expresse
ou tacite) la compétence sera établie, et validité sera conférée à
la requête.

Cette validité, toutefois, ne résulte pas de la reconnaissance
de la juridiction (qui, pour un Etat non partie au Statut, est
une condition préliminaire pour pouvoir ester devant la Cour),
mais, au contraire, la compétence est établie par le fait qu’un
Etat a expressément conféré validité à la requête ou est entré en
discussion sur le fond sans soulever d’exceptions.

A la lumière des considérations qui précèdent, la lettre du
2 juillet se présente comme la reconnaissance de la juridiction
de la Cour, en vue de mettre l’Albanie en mesure de « se présenter
devant la Cour ».

Comme, en même temps, le Gouvernement albanais a fait les
réserves les plus expresses sur la façon dont le Gouvernement
britannique a saisi la Cour, il est évident que, du fait de ces réserves,
ce Gouvernement a conservé le droit de s’opposer à la recevabilité
de la requête dans le délai prévu à l’article 62 du Règlement de
la Cour.

. Le Gouvernement albanais a souligné qu’« il serait en droit de
considérer que le Gouvernement britannique n’a pas pu saisir
valablement la Cour par voie de citation directe ». Cette phrase
figure à la fin du troisième paragraphe de la lettre ci-dessus men-
tionnée. Les trois premiers paragraphes exposent brièvement quel

29
AI OPINION DISSIDENTE DU D! DAXNER

est le sens de la Résolution du Conseil de Sécurité du g avril, et
quels sont les moyens par lesquels le différend aurait dû être porté
devant la Cour conformément à cette Résolution. De l'avis du
Gouvernement albanais, un compromis était évidemment nécessaire
à cet effet.

Comme conséquence des motifs exposés dans les trois premiers
paragraphes, le Gouvernement albanais déclare qu'il « serait en
droit.... », etc. Ces mots s'expliquent très clairement et très
simplement : le Gouvernement albanais aurait été en mesure de
procéder comme si la requête écrite n’avait pas existé, c’est-à-dire
que le Gouvernement albanais aurait pu ignorer complètement
cette requête et ne pas se présenter devant la Cour. Par cette phrase,
le Gouvernement albanais désirait évidemment faire ressortir son
droit virtuel de ne prendre aucunement en considération la requête
écrite du Gouvernement du Royaume-Uni, que le Gouvernement
albanais considère comme entachée de nullité absolue. L'emploi
du conditionnel, dans cette phrase, destiné à exprimer cette manière
de voir du Gouvernement albanais, est juste, parce que le condi-
tionnel est la forme grammaticale qui exprime une possibilité. À
la date du 2 juillet, une telle possibilité existait réellement pour le
Gouvernement albanais, mais le Gouvernement albanais n’a pas
exercé son droit d'ignorer complètement une requête qui était
absolument nulle.

Examinons pourquoi l’Albanie, nonobstant son droit d'ignorer
la requête, a accepté de se présenter devant la Cour. Petit pays
comptant à peine un million d'habitants, l’Albanie ne pouvait,
en refusant, adopter l'attitude qu’aurait pu prendre une grande
Puissance, telle que l’Angleterre, dans un cas de même ordre. En
outre, aux yeux du monde, l’Albanie a été considérée jusqu’à ce
jour (à tort, bien entendu) comme un des pays de ces Balkans si
souvent qualifiés de tonneau de poudre de l’Europe. En refusant
de se présenter devant la Cour, l’Albanie aurait fourni de nouvelles
raisons à l'appui de cette réputation, non fondée, d’être un pays
retardé et qui se refuse à reconnaître les institutions du monde
civilisé. C'eût été un acte qui aurait pu être interprété comme une
offense à la Cour. L’Albanie choisit, en l'occurrence, de se présenter
devant la Cour et préféra ne pas se prévaloir de son droit, ce qu'une
grande Puissance aurait pu faire facilement sans s’attirer les
Viitiques de l’opinion publique.

L’Albanie décida donc de se présenter devant la Cour, nonobstant
crrrégularité précitée, mais elle se réserva le droit de soulever une
exception préliminaire en invoquant Virrégularité de la requête du
Royaume-Uni. Du droit qu'il s'était ainsi réservé, le Gouvernement
albanais a fait usage dans le délai prévu à l’article 62 du Règlement.

Pour mettre en application ces réserves, c’est-à-dire pour obtenir
la possibilité de soulever une exception préliminaire, le Gouver-

30
42 OPINION DISSIDENTE DU D' DAXNER

nement albanais devait d’abord se présenter devant la Cour, c’est-a-
dire accepter la juridiction de celle-ci. Comme on l’a souligné plus
haut, il est évident qu'un Etat qui n’est pas partie au Statut ne
peut aucunement se présenter devant la Cour sans faire préalable-
ment une telle déclaration. Dans le cas présent, si l’on tient compte
du contenu tout entier de la lettre du 2 juillet et notamment des
réserves expresses du Gouvernement albanais, la reconnaissance
de la juridiction de la Cour correspond entièrement aux mots « à
se présenter devant la Cour ».

La reconnaissance de la juridiction de la Cour a pour conséquence
la capacité d’être partie à la présente affaire et permet ainsi de
réaliser la déclaration qu’« il est prêt .... à se présenter devant la
Cour ».

Comme le Gouvernement albanais aurait eu le droit d'ignorer
la requête du Royaume-Uni, mais qu'il a décidé de se présenter
devant la Cour en dépit de cette irrégularité, et d’invoquer cette
irrégularité devant la Cour, il a jugé nécessaire de faire ressortir
que son acceptation de la juridiction de la Cour « ne peut pas
constituer un précédent pour l'avenir ». Ceci veut dire pratique-
ment que le Gouvernement albanais s’est réservé le droit d'ignorer
complètement et de laisser sans réponse toute requête identique
ou analogue qui pourrait à l’avenir être introduite contre lui.

La lettre du 2 juillet n’a pas, à mon avis, d’autre sens que celui
que j'ai essayé de définir, si l’on ne veut pas aller à l'encontre des
faits ultérieurs.

V. Comme l'arrêt attache une telle importance à l'interprétation
de la lettre et aux réserves qui s’y trouvent, je vais maintenant
examiner ces dernières de plus près.

De l’avis de la Cour, c’est la lettre du Gouvernement albanais,
datée du 2 juillet 1947, qui écarte toutes les difficultés tant au point
de vue de la recevabilité de la requête qu’à celui de la juridiction
de la Cour.

A la page 28 de l’arrêt se trouvent énoncées les raisons pour
lesquelles il en serait ainsi, malgré les réserves qui sont formu-
lées dans la lettre du 2 juillet. L'arrêt examine la « portée de ces
réserves ». Selon la Cour, « cette réserve est l'unique limitation
apportée, par le Gouvernement albanais, tant à son acceptation
de la juridiction de la Cour qu’à sa renonciation à toute exception
d'irrecevabilité », Et l'arrêt, au sujet de cette réserve, de continuer
dans ces termes: « il est manifeste que la réserve [énoncée dans la
lettre] ne vise qu’à maintenir un principe et à empêcher la création
d'un précédent pour l’avenir ». Il conclut : « La réserve contenue
dans la lettre du 2 juillet 1947 ne permettait donc pas au Gouver-
nement albanais de faire valoir ultérieurement une exception préli-
minaire fondée sur un vice de forme, ni davantage de contester
par la suite la juridiction de la Cour pour statuer sur le fond. »

31
43 OPINION DISSIDENTE DU D' DAXNER

À mon avis, l'arrêt passe de manière plus que sommaire et très
incomplète sur la question importante de la réserve énoncée par
l’Albanie.

Cette réserve est exprimée dans une phrase particulière et au
temps présent du mode indicatif: « le Gouvernement albanais
fait .... réserves ». Cette phrase suit immédiatement la déclaration
énoncée également au temps présent du mode indicatif, à savoir
que le Gouvernement albanais est prêt « malgré cette irrégularité
commise par le Gouvernement britannique, à se présenter devant
la Cour ». La réserve se rattache immédiatement à la phrase
précédente par le mot « toutefois ». Une phrase commençant par
« toutefois » n’est certainement pas une phrase qui se suffit à elle-
même, mais elle implique une phrase précédente.

Ni dans la phrase énonçant la réserve ni dans la phrase précé-
dente ne se trouve aucune allusion quelconque à une affaire
future. Rien n'indique non plus que la réserve énoncée par le
Gouvernement albanais ne devrait pas être opérante dans la
présente espèce. Le lecteur passe de la phrase précédente à la réserve
sans remarquer aucune différence de temps entre ces deux phrases.
Le Gouvernement albanais est prêt à se présenter devant la Cour,
« toutefois » il exprime en même temps quelques réserves.

La signification grammaticale et logique des deux phrases préci-
tées de la lettre du 2 juillet apparaît si naturelle que l'arrêt ne
peut, en fait, rien tirer d’autre de ces phrases à l'appui de sa décla-
ration selon laquelle la réserve ne pouvait viser qu'une affaire
nouvelle et future. C’est d’ailleurs dans la phrase suivante que la
Cour croit trouver les motifs à l'appui de son interprétation com-
mençant par les mots: « Le Gouvernement albanais désire sou-
ligner.... »

Or, il se trouve que cette phrase, très importante selon l'arrêt,
commençant par les mots: « Le Gouvernement albanais désire
souligner.... », ne fait en rien mention de la réserve énoncée dans
la phrase précédente. Toute cette phrase ne vise que « l’acceptation
de la juridiction de la Cour dans la présente affaire ». Elle énonce
que cette acceptation ne devrait pas être considérée à l'avenir
comme un précédent. [l est manifeste que l'acceptation de la
juridiction de la Cour dans la présente espèce, d’une part, et une
réserve explicite visant à deux points particuliers de l'affaire,
d’autre part, constituent deux choses différentes. La phrase ne
vise que l’acceptation de la juridiction de la Cour dans l'affaire
présente et non point la réserve.

On peut également se demander quel eût été l’objet de
réserves ne visant qu'une affaire nouvelle et future. Les réserves
sont énoncées au sujet de la requête du Royaume-Uni de mai 1047,
et s'appliquent à un cas concret et unique: elles visent les motifs
particuliers avancés à l’appui de la requête et elles ne sauraient
s'appliquer à un autre cas. Dans toute autre nouvelle affaire il

32
44 OPINION DISSIDENTE DU Dt DAXNER

faudra nécessairement faire de nouvelles réserves qui devront étre
formulées à nouveau, selon les besoins de la nouvelle espèce.

A cet égard, il faut aussi prendre en considération que toute la
phrase commençant par les mots: « Le Gouvernement albanais
désire souligner... » ne vise aucun texte de loi précis et doit
être interprétée plutôt comme une déclaration politique et
diplomatique.

L’acceptation de la juridiction de la Cour dans un cas déterminé
ne saurait évidemment servir de précédent juridique et obligatoire
pour une affaire future. En outre, cette phrase n'apparaît, à la
suite de la phrase précédente, que comme une sorte d’addendum.

On aboutit ainsi à la conclusion que, si l’on veut donner un
sens à la réserve énoncée dans la lettre du 2 juillet, il ne faut pas
considérer cette réserve à la lumière d’une autre phrase visant une
affaire nouvelle et future, mais plutôt à la place qui lui est assignée
et dans son contexte, en prenant en considération le but de cette
réserve dans la présente espèce.

La dernière phrase du paragraphe 3 de la lettre du 2 juillet
commençant par les mots : « Dans ces conditions, le Gouvernement
albanais serait en droit.... », n’enléve rien à la réserve dont il s’agit
et qui est énoncée plus “bas, au paragraphe 4 de la lettre.

I est exact que la requête du Royaume-Uni du 13 mai 1947
aurait pu être vaïidée par Je consentement, même @ #osteriort,
du Gouvernement albanais, L'arrêt considère que, par la iettre du
2 juillet, le Gouvernement albanais a exprimé une telle intention.
La Cour cite à cet égard la phrase de la lettre « Le Gouverne-
ment albaneis serait en droit... » et la phrase « il est prét...
et elle arrive à la conclusion que « Ce langage du Gouvernement
albanais ne pent s'entendre que comme une renonciation à faire
valoir ultérieurement une exception d’irrecevabilité fondée sur un
prétendu vice de forme de la requéte ».

Il est clair qu’une telle conclusion n’est possible que si Von
méconnaît complètement la réserve exprimée dans la lettre du
2 juillet, Dès qu'il est admis que la réserve s’applique à la présente
espèce, il n’est plus possible d'estimer que l’irrégularité a été validée.
La réserve a été énoncée en vue de limiter l'acceptation, par le
Gouvernement albanais, de la juridiction de la Cour, et cette
réserve exclut l'existence d’un forum prorogatum en vertu d’une
requête dont Virrégularité n’a pas été réparée.

J'aimerais ajouter ce qui suit aux remarques précédentes : Dans
mon interprétation de la lettre du 2 juillet, je n’ai pas été obligé
de recourir à la règle d'interprétation : i dubio stricto sensu, etc. ;

[es]
Les)
45 OPINION DISSIDENTE DU Df DAXNER

or, c'est la une règle qui s’appliquerait indubitablement à la
présente espèce, le cas échéant. D’autre part, il conviendrait que
la majorité de la Cour lise et interpréte la lettre du 2 juillet
stricto sensu, Il est cependant assez clair que cette règle d’inter-
prétation n’a pas été observée.

Conclusion :

Comme, selon moi, la requéte du Gouvernement britannique
est ab initio irréguliére et que le Gouvernement albanais ne lui a
en rien conféré validité par un consentement exprès ou tacite,
j'estime que la Cour n'est pas actuellement compétente pour
connaître du fond et que l'exception préliminaire aurait dû être
admise.

(Signé) Dr DAXNER.

34
